Exhibit BNSF Railway Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudtied) Year ended December 31, 2008 2007 2006 2005 2004 (As Adjusted)a (As Adjusted)a (As Adjusted)a (As Adjusted)a Earnings: Income before income taxes $ 3,800 $ 3,583 $ 3,552 $ 2,862 $ 1,641 Add: Interest and other fixed charges, excluding capitalized interest 97 87 113 127 128 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 278 282 261 221 195 Distributed income of investees accounted for under the equity method 5 4 3 4 3 Amortization of capitalized interest 5 4 4 8 8 Less: Equity in earnings of investments accounted for under the equity method 13 19 27 15 9 Total earnings available for fixed charges $ 4,172 $ 3,941 $ 3,906 $ 3,207 $ 1,966 Fixed charges: Interest and fixed charges $ 114 $ 104 $ 127 $ 140 $ 138 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 278 282 261 221 195 Total fixed charges $ 392 $ 386 $ 388 $ 361 $ 333 Ratio of earnings to fixed charges 10.64x 10.21x 10.07x 8.88x 5.90x a Prior year numbers have been adjusted for the merger of BNSF Acquisition, Inc. with and into BNSF Railway Company. See Note 1 to the Consolidated Financial Statements for additional information.
